Exhibit 10.29

AMENDED AND RESTATED ASSURANT LONG TERM INCENTIVE PLAN

(Initially adopted effective April 8, 2005, and amended and restated on
November 9, 2006

and January 11, 2007)

The Assurant Long Term Incentive Plan, with an initial effective date of
April 8, 2005, is hereby amended and restated by the Compensation Committee of
Assurant, Inc. (the “Corporation”) on January 11, 2007.

ARTICLE 1

PURPOSE

1.1 GENERAL. The Amended and Restated Assurant Long Term Incentive Plan (the
“Plan”) is a sub-plan created under the Assurant, Inc. 2004 Long-Term Incentive
Plan (“2004 LTIP”). The Plan provides a framework for grants of restricted stock
and stock appreciation rights under the 2004 LTIP to eligible employees of the
Company and its Affiliates. The Plan also provides for the cancellation as of
June 30, 2005, of unexercised appreciation rights issued under the Assurant
Appreciation Incentive Rights Plan (as amended and restated effective January 1,
2004), and the grant of replacement stock appreciation rights with respect to
such cancelled rights. It is intended that neither the restricted stock nor the
stock appreciation rights that are issued under the Plan shall constitute
“deferred compensation” as determined under Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), and the Section 409A Guidance, and the Plan
shall be so interpreted.

ARTICLE 2

INCORPORATION BY REFERENCE OF PROVISIONS OF 2004 LTIP;

ADDITIONAL DEFINITIONS

2.1 IN GENERAL. The provisions of the 2004 LTIP are hereby incorporated by
reference.

2.2 ADDITIONAL DEFINITIONS. The following additional definitions are included in
this Plan:

(a) “2004 LTIP” shall mean the Assurant, Inc. 2004 Long-Term Incentive Plan.

(b) “Retirement” shall have the same meaning as it has in the Company’s
Employees Uniform Retirement Plan or any comparable plan that replaces such
plan, as such plan may be amended from time to time, provided that, if such plan
shall be terminated and not replaced by another comparable plan, then Retirement
shall mean a Participant’s termination of employment with the Company or an
Affiliate after attaining any normal or early retirement age specified in any
pension, profit sharing or other retirement program sponsored by the Company,
or, in the event of the inapplicability thereof with respect to the individual
in question, as determined by the Committee in its reasonable judgment.

 



--------------------------------------------------------------------------------

(c) “Section 409A Guidance” shall mean any official interpretation of or
guidance respecting Section 409A, whether in the form of Section 409A, proposed,
temporary or final Treasury Regulations, notices, revenue rulings, revenue
procedures, private letter rulings, preambles or other formal or informal
guidance from the Internal Revenue Service, the Treasury Department or
representatives thereof, or administrative or court decisions or other material
that the Company, in its discretion deems relevant.

ARTICLE 3

TERM OF PLAN

3.1 EFFECTIVE DATE . The Assurant Long Term Incentive Plan was adopted by the
Compensation Committee of the Board on April 8, 2005 and amended and restated on
November 9, 2006 and January 11, 2007.

3.2 TERMINATION OF PLAN . Because this Plan is a sub-plan under the 2004 LTIP,
the Plan shall continue until the expiration of the 2004 LTIP, unless this Plan
is earlier terminated by the Compensation Committee of the Board. If the Plan is
terminated, such termination shall not affect the validity of any Award
outstanding on the date of termination

ARTICLE 4

FRAMEWORK FOR GRANTING RESTRICTED STOCK

AWARDS AND STOCK APPRECIATION RIGHTS

4.1 DIVISION OF AWARDS BETWEEN RESTRICTED STOCK AND STOCK APPRECIATION RIGHTS.
Awards under this Plan, other than under Article 6, shall be determined by the
Committee with respect to a nominal target amount that is a percentage of each
Participant’s base compensation. The actual target amount for each Participant
may be 75% to 125% of the nominal target amount, as determined by the Committee
based upon such criteria as it deems relevant. It is generally intended that the
value of an Award will consist (i) twenty-five percent (25%) of a Restricted
Stock Award, based on Fair Market Value of Company Stock as of the grant date of
such Award; and (ii) seventy-five percent (75%) of Stock Appreciation Rights
with respect to Company Stock, based on a Black-Scholes or other option
valuation methodology adopted by the Committee from time to time as of the grant
date of such Award; however, the relative proportion of Awards between
Restricted Stock and Stock Appreciation Rights may be varied from Participant to
Participant.

4.2. GRANT OF RESTRICTED STOCK AWARDS. Restricted Stock Awards that are granted
under this Plan shall be governed by the 2004 LTIP, and in particular Article 10
of the 2004 LTIP. The terms and conditions of Restricted Stock Awards under this
Plan shall be determined by the Committee at the time of the grant of the Award
and shall be reflected in an Award Certificate. It is generally intended that,
subject to a Participant’s continued employment through the applicable vesting
date, Restricted Stock Awards under this Plan shall vest one-third on the first
anniversary of the date the Award was granted, one-third on the second
anniversary of the date the Award was granted, and the remainder on the third
anniversary of the date the Award was granted. Notwithstanding the foregoing,
(i) a Participant shall become fully vested in all of his Restricted Stock
Awards upon a Change in Control, and (ii) if a Participant becomes Disabled or
dies, then as of the date of such event the Participant shall vest pro rata in
each Award based on a fraction, the numerator of which is the number of
completed calendar months from the date of grant to the date of the
Participant’s Disability, or death, and the denominator of which is thirty-six
(36). For computing purposes, fractional Shares shall be rounded to the nearest
whole

 

- 2 -



--------------------------------------------------------------------------------

Share. In connection with the Retirement of a Participant, the Committee, or the
Chief Executive officer with regard to non-Section 16 officers, may at any time,
in its sole discretion, accelerate or waive, in whole or in part, the foregoing
restrictions, and in connection therewith may impose such terms and conditions
as it deems necessary or advisable, including requiring that the Participant
enter into a release of claims and an agreement containing restrictive
covenants.

4.3 GRANT OF STOCK APPRECIATION RIGHTS. Stock Appreciation Rights that are
granted under this Plan shall be governed by the 2004 LTIP, and in particular
Article 8 of the 2004 LTIP. The terms and conditions of Stock Appreciation
Rights under this Plan shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in an Award Certificate. It is
generally intended that each Stock Appreciation Rights Award shall, subject to a
Participant’s continued employment through the applicable vesting date, vest on
the third anniversary of the grant date. Notwithstanding the foregoing, (i) a
Participant shall become fully vested in all of the granted Stock Appreciation
Rights upon a Change in Control, and (ii) if a Participant becomes Disabled or
dies, then as of the date of such event the Participant shall vest pro rata in
each Award based on a fraction, the numerator of which is the number of
completed calendar months from the date of grant to the date of the
Participant’s Disability, or death, and the denominator of which is thirty-six
(36). For computing purposes, fractional Shares shall be rounded to the nearest
whole Share. In connection with the Retirement of a Participant, the Committee,
or the Chief Executive officer with regard to non-Section 16 officers, may at
any time, in its sole discretion, accelerate or waive, in whole or in part, the
foregoing restrictions, and in connection therewith may impose such terms and
conditions as it deems necessary or advisable, including requiring that the
Participant enter into a release of claims and an agreement containing
restrictive covenants.

ARTICLE 5

VESTING AND EXERCISE OF STOCK APPRECIATION RIGHTS

5.1. DISCRETIONARY EXERCISE OF STOCK APPRECIATION RIGHTS. Subject to any
applicable securities law restrictions, blackout periods that otherwise might be
imposed and Section 5.2 hereof , a Participant may exercise any vested Stock
Appreciation Right as of any business day.

5.2 MANDATORY EXERCISE OF STOCK APPRECIATION RIGHTS. Any unexercised Stock
Appreciation Rights that have become vested shall be automatically exercised,
without election by the Participant, on the earliest of (i) the fifth
anniversary of the date the Award was granted; (ii) the second anniversary of
the date of the Participant’s termination of employment by reason of Disability,
or death, or (iii) ninety (90) days following the Participant’s termination of
employment with the Company and its Affiliates for reasons other than
Participant’s Retirement, Disability or death.

5.3 RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(i) The Fair Market Value of one Share on the date of exercise, minus

 

- 3 -



--------------------------------------------------------------------------------

(ii) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.

Upon exercise, the value of all Appreciation Incentive Rights shall be paid as
described in Section 5.4.

5.4 FORM OF PAYMENT OF STOCK APPRECIATION RIGHTS Subject to Section 14 of the
Plan, the aggregate value determined under Section 5.3, shall be paid solely in
Shares of Company Stock; provided, however, that partial Shares shall be paid in
cash unless it is determined that this could negate the Company’s intent with
respect to the tax and accounting treatment of the Plan. Subject to the
preceding sentence, the number of Shares to be delivered shall be determined by
dividing the aggregate value determined under Section 5.3 by the Fair Market
Value of one Share on the date of exercise, net of any taxes required to be
withheld by the Company with respect to such Award.

ARTICLE 6

CANCELLATION OF CERTAIN APPRECIATION RIGHTS AND GRANT OF

REPLACEMENT RIGHTS AS OF JUNE 30, 2005

6.1 CANCELLATION OF ASSURANT, INC. APPRECIATION INCENTIVE RIGHTS AND BUSINESS
UNIT APPRECIATION INCENTIVE RIGHTS. Effective as of 12:01 am on June 30, 2005,
all Assurant, Inc. Appreciation Incentive Rights and all Business Unit
Appreciation Incentive Rights, whether or not vested, that (i) were issued under
the Assurant Appreciation Incentive Rights Plan, as amended and restated
effective January 1, 2004 (the “AAIR Plan”); and (ii) have not been exercised by
midnight on June 29, 2005, shall be cancelled.

6.2 GRANT OF REPLACEMENT RIGHTS WITH RESPECT TO CANCELLED ASSURANT, INC.
APPRECIATION INCENTIVE RIGHTS. Immediately following the cancellation of
Assurant, Inc. Appreciation Incentive Rights described in Section 6.1, there
shall be granted under this Plan to each Participant with Rights that were
cancelled, whether or not vested, a number of Stock Appreciation Rights with
respect to Company Stock (referred to herein as “Replacement Rights”) that is
equal to the number of cancelled Assurant, Inc. Appreciation Incentive Rights.
Each Replacement Right that is granted with respect to a cancelled vested Right
shall be vested immediately; and each Replacement Right that is granted with
respect to a cancelled non-vested Right shall become vested on the vesting date
for the corresponding cancelled Right. Each Replacement Right shall become
exercisable on the date the Replacement Right becomes vested, and shall remain
exercisable for the remaining term of the corresponding cancelled right
described in Section 6.1.

6.3 GRANT OF REPLACEMENT RIGHTS WITH RESPECT TO CANCELLED BUSINESS UNIT
APPRECIATION INCENTIVE RIGHTS. Immediately following the cancellation of
Business Unit Appreciation Incentive Rights described in Section 6.1, there
shall be granted under this Plan to each Participant with Rights that were
cancelled, whether or not vested, a number of Replacement Rights with respect to
Company Stock determined as follows:

(i) For all Business Unit Appreciation Incentive Rights that were granted in a
given year, the Committee shall determine the ratio of the strike price of the
cancelled Business Unit Appreciation Incentive Rights to the Fair Market Value
of such cancelled Rights, as most recently determined by the Committee. For each
Replacement Right issued under this Section 6.3, the ratio of the strike price
to Fair Market Value (as of the date of grant of the Replacement Right) shall be
the same as the ratio determined under the preceding sentence.

 

- 4 -



--------------------------------------------------------------------------------

(ii) The Committee shall determine the aggregate spread of the cancelled
Business Unit Appreciation Incentive Rights described in clause (i).

(iii) The number of Replacement Rights to be issued to each Participant under
this Section 6.3 shall be determined by dividing the aggregate spread under
clause (ii) by the individual spread of each Replacement Right, as determined
under clause (i).

The Committee may establish a reasonable conversion methodology where the
aggregate spread between the strike price of the cancelled Business Unit
Appreciation Incentive Rights to the Fair Market Value of such cancelled Rights
is zero or less. Each Replacement Right that is granted with respect to a
cancelled vested Right shall be vested immediately; and each Replacement Right
that is granted with respect to a cancelled non-vested Right shall become vested
on the vesting date for the corresponding cancelled Right. Each Replacement
Right shall become exercisable on the date the Replacement Right becomes vested
and shall remain exercisable for the remaining term of the corresponding
cancelled right described in Section 6.1.

*******************************************

The foregoing is hereby acknowledged as being the Amended and Restated Assurant,
Inc. Long-Term Incentive Plan as adopted by the Compensation Committee of the
Board on January 11, 2007.

 

By:  

 

        Lesley Silvester Its:   Executive Vice President

 

- 5 -